Title: La Rochefoucauld to Franklin and Silas Deane, [26 January? 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin,Deane, Silas


[January 26?, 1777]
Le Duc de la Rochefoucauld has the honour to send to Dr. franklyn and to Mr. Deane this letter which he has received few minutes after the two Gentlemen have been out of his house, and to make to them his sincere compliments on the departure of the Amphitrite: he begs them be so good to send back to him the letter after reading it.

